DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 13 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) hereinafter referred to as Crown.
Regarding Claim 1, Crown discloses a seed conditioner comprising: 
a plurality of heat transfer sections stacked vertically with respect to each other to form a conditioning vessel (see “Heating Section” of publication, see also the assembly drawing showing the stacked heating sections, wherein the heat transfer sections oval tubes”, “tube sheet”, the “steam inlet header” and the “condensate header”) configured to thermally process granular solid (“The Crown Vertical Seed Conditioner (VSC) is a combination heater and dryer used on free flowing granular solids such as soybeans and rapeseed”, Pg. 1), wherein 
each of the plurality of heat transfer sections comprises an inlet manifold (“steam inlet header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to receive a thermal transfer fluid (“steam”), an outlet manifold (“condensate header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to discharge the thermal transfer fluid (steam condenses during heat transfer), and multiple heat transfer tubes (“oval tubes”, see section “HEATING SECTIONS”) extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween (shown in the “Heating Section” figure, wherein the oval tubes extend across the heating section for transferring the steam from the “steam inlet header” to the “condensate header”), 
the multiple heat transfer tubes (“oval tubes”) being spaced from each other to provide a gap between adjacent tubes through which the granular solid can travel (shown in the “Heating Section” figure, wherein the oval tubes are shown extending from the headers, “The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”).
Regarding Claim 6, Crown further discloses each of the multiple heat transfer tubes are welded to the inlet manifold and the outlet manifold (“Multiple oval 304L stainless steel tubes are welded into a 304L stainless tube sheet”, See HEATING SECTIONS).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 9, Crown further discloses each of the multiple heat transfer tubes has an oval cross-sectional shape (“The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”, see “HEATING SECTIONS”).
Regarding Claim 13, Crown further discloses the multiple heat transfer tubes (“oval tubes”) comprise at least two rows of heat transfer tubes vertically offset from each other, each row of heat transfer tubes comprising multiple heat transfer tubes 
Regarding Claim 19, Crown further discloses the plurality of heat transfer sections comprises at least three heat transfer sections stacked vertically with respect to each other (shown in the “Heating Section” figure).
Regarding Claim 20, Crown further discloses an air section devoid of heat transfer tubes positioned between two adjacent vertically stacked heat transfer sections (shown in the “Heating Section” figure, wherein the heating sections are interspersed in the stack in an alternating manner).
Regarding Claim 21, Crown further discloses a frame (shown in the “Heating Section” figure, wherein the frame is the outer housing that bolts to adjacent heating sections or non-heating sections) to which the plurality of heat transfer sections are attached (shown in the “Heating Section” figure, wherein the frame is houses the heating sections).
Regarding Claim 22, Crown further discloses the frame is symmetric about at least two planes (shown in the “Heating Section” figure, wherein the frame is symmetric about two planes).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Anderson et al. (USP 5727689) hereinafter referred to as Anderson.
Regarding Claim 2, although Crown discloses a header, Crown fails to disclose the inlet manifold defines an inner surface and an outer surface, the outlet manifold defines an inner surface and an outer surface, and the inner surface of the inlet manifold and inner surface of the outlet manifold form internal walls of the conditioning vessel.
Anderson, also drawn to a device for conditioning particulate matter, teaches the inlet manifold (26) defines an inner surface and an outer surface (shown in figures 3-4, wherein the manifold has an inner and outer surface), the outlet manifold (28) defines an inner surface and an outer surface (shown in figures 3-4, wherein the manifold has an inner and outer surface), and the inner surface of the inlet manifold and inner surface of the outlet manifold form internal walls of the conditioning vessel (as shown in figures 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat sections of Crown with the inlet manifold defining an inner surface and an outer surface, the outlet manifold defining an inner surface and an outer surface, and the inner surface of the inlet manifold and inner surface of the outlet manifold forming internal walls of the conditioning vessel, as taught by Anderson, the motivation being to uniformly disperse and collect fluid from the conditioning section of the module without leakage for uniform and constant heat exchange between the working fluid and the particulate material.         
Regarding Claim 3, although Crown discloses a header, Crown fails to disclose the inlet manifold comprises a bounded chamber having one inlet configured to be placed in fluid communication with a thermal transfer fluid source and multiple outlets corresponding to each of the multiple heat transfer tubes, and the outlet manifold comprises a bounded chamber having multiple inlets corresponding to each of the multiple heat transfer tubes and one outlet configured to discharge the thermal transfer fluid source.
Anderson, also drawn to a device for conditioning particulate matter, teaches the inlet manifold (26) comprises a bounded chamber (shown in figure 3) having one inlet configured to be placed in fluid communication with a thermal transfer fluid source (shown in figure 3) and multiple outlets corresponding to each of the multiple heat transfer tubes (18, shown in figures 4-5, wherein the staves (18) extend across the conditioning device), and the outlet manifold (28) comprises a bounded chamber having 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat sections of Crown with the inlet manifold comprising a bounded chamber having one inlet configured to be placed in fluid communication with a thermal transfer fluid source and multiple outlets corresponding to each of the multiple heat transfer tubes, and the outlet manifold comprising a bounded chamber having multiple inlets corresponding to each of the multiple heat transfer tubes and one outlet configured to discharge the thermal transfer fluid source, as taught by Anderson, the motivation being to uniformly disperse and collect fluid from the conditioning section of the module without leakage for uniform and constant heat exchange between the working fluid and the particulate material.         
Regarding Claim 7, although Crown discloses heat exchanging tubes that extend from an inlet header to a condensate header, a bounded chamber formed by the inlet manifold and a bounded chamber formed by the outlet manifold, Crown fails to explicitly disclose each of the multiple heat transfer tubes has a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold.
Anderson, also drawn to a device for conditioning particulate matter, teaches the multiple heat transfer tubes (18) has a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat sections of Crown with each of the multiple heat transfer tubes having a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold, as taught by Anderson, the motivation being that the length of tubing can have a lower tolerance when cutting for length, thereby lessening the manufacturing complexity while also providing two surfaces capable of being sealed when joining the duct to the manifold.         

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Chen et al. (US PG Pub. 20120292004) hereinafter referred to as Chen.
Regarding Claim 8, although Crown discloses oval tubes, Crown fails to explicitly disclose the inlet manifold and the outlet manifold each comprise a square tube. 
Chen, also drawn to a heat exchanger, teaches an inlet manifold and an outlet manifold each comprise a square tube (“the inlet and outlet header tubes 4, 5 respectively have a square cross section.  Alternatively, the cross sections of the inlet and outlet header tubes 4, 5 may be in the form of any shape”, Para. 32).

Alternately, Crown discloses the claimed invention except for the headers having a square shape. It would have been obvious matter of design choice to have a header with a square shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13-15 and 19-22 above and in further view of Takeda et al. (USP 7458340) hereinafter referred to as Takeda.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Takeda teaches the multiple heat transfer tubes (5) are slanted downwardly from the inlet manifold (6B) to the outlet manifold (6A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by Takeda, the motivation being that by providing a shim to create a slope of the heat 
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Takeda teaches at least one heat transfer section (B) includes a shim (32) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the shim (32) is disposed under the inlet manifold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat section of Crown with a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow, as taught by Takeda, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.         
Regarding Claim 14, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are offset perpendicular relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 15, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are laterally offset relative to the heat transfer tubes in an .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Huber et al. (USP 4458750) hereinafter referred to as Huber.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Huber, also drawn to a heat exchanger for steam, teaches the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold (“tubes 30 are assembled within the frame so as to have a slight incline from inlet header 38 to outlet header 40, such that condensate flows or drains into header 40”, col. 2 ll. 46-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by Huber, the motivation being that by providing an incline to the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing condensate found within the tubes.         

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Pabodie (USP 1425273) hereinafter referred to as Pabodie.
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Pabodie teaches at least one heat transfer section (shown in figure 1, being the tube bundle) includes a shim (7) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the raised flange (7) is disposed adjacent the inlet manifold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat section of Crown with a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow, as taught by Pabodie, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.      
Regarding Claim 14, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are offset perpendicular relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 15, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are laterally offset relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above.
Regarding Claim 18, Crown further teaches at least one of the plurality of heat transfer sections is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed (as shown in the “Heating Section” figure, the heating section is symmetrical and capable of being flipped and installed within the stack of modules in the seed conditioner.
Regarding Claim 18, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 18 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed”, the invention as taught by Crown is deemed fully capable of performing such function.
Regarding Claim 24, Crown further teaches a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source (see the assembly drawing showing the stacked heating sections, wherein the different heat transfer sections are capable of receiving working fluid from different sources, further the sections being configured to receive fluid from different sources is intended use as these limitations do not appear to further limit the structure of the device). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Davis (USP 1780294) hereinafter referred to as Davis.
Regarding Claim 23, although Crown discloses a heating section being bolted together and being bolted to adjacent sections, Crown fails to disclose the frame comprises multiple sections bolted together, and the plurality of heat transfer sections 
Davis, also drawn to a heat exchanger having oval tubes, teaches a frame (at least 11, 12, 15) comprises multiple sections bolted together (shown in figures 1 and 3-4), and the plurality of heat transfer sections (7) are attached to the frame with bolt connections (shown in figure 3, wherein the radiator units (7) are attached to the frame through the clamps (16)) independent of bolt connections forming the frame (shown in figure 7, wherein the guide rail (12) is bolted to the angle (11)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with the frame comprises multiple sections bolted together, and the plurality of heat transfer sections are attached to the frame with bolt connections independent of bolt connections forming the frame, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) as applied in Claims 1-3, 6, 9, 13 and 19-22 above and in further view of Nash (US PG Pub. 20040065073) hereinafter referred to as Nash. 
Regarding Claim 30, Crown fails to disclose at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly.
Nash teaches at least one heat transfer section (60) includes mounting plates (100) on opposed ends (shown in figure 3B, wherein the lower mounting assemblies (100) are found on opposing ends of the heat exchanger modules), each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly (shown in figure 3B, wherein the lower mounting assemblies (100) have vertical bolt connections for connecting the mounting plates and bolt connections going horizontal to connect the plates to the housing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly, as taught by Nash, the motivation being to allow for thermal expansion of the heat exchanger units thereby negating degradation or failure of said units during thermal expansion when a fixed mount is deployed.         
Regarding Claim 31, a modified Crown further teaches each mounting plate (100) includes at least one slotted opening (150) to facilitate tilt adjustment (the tilting arrangement is shown in figure 3B).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.